Callahan, J.,
dissenting. The mortgage deed in this case apparently secures two obligations of the defendant Edward J. Esposito, i.e., his guarantee of lease payments and his guarantee to repay advances made by Tri-Continental Leasing Corporation to Smithfield Glass, Inc. The mortgage deed, however, fails to recite the amounts guaranteed, the date of the guarantees or a date the defendant’s obligations are to be discharged. Consequently, it is impossible to ascertain from the mortgage deed the term of the mortgage, the amounts secured, whether the defendant’s obligations are absolute or contingent, liquidated or unliquidated or whether the mortgage was given to secure an existing liability or future advances.
While the mortgage need not recite all the terms of the underlying obligations, it must give notice of the nature and amount of those obligations. Dart & Bogue Co. v. Slosberg, 202 Conn. 566, 581, 522 A.2d 763 (1987). This mortgage deed does neither. To affirm the validity of an open-ended security instrument such as the mortgage deed in this case poses a real danger that subsequent lien creditors may be misled or defrauded.
I dissent.